Citation Nr: 1819659	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-14 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a higher rating for service-connected left foot plantar fasciitis and hallux valgus, evaluated as noncompensable prior to August 26, 2014, and as 10 percent disabling from August 26, 2014 through September 29, 2015.

2.  Entitlement to a higher rating for right foot plantar fasciitis and hallux valgus, evaluated as noncompensable prior to August 26, 2014, and as 10 percent disabling from August 26, 2014 through September 29, 2015.

3.  Entitlement to a rating in excess of 30 percent for bilateral plantar fasciitis from September 30, 2015.

4.  Entitlement to a compensable separate rating for hallux valgus of the left foot from September 30, 2015.

5.  Entitlement to a compensable separate rating for hallux valgus of the right foot from September 30, 2015.

6.  Entitlement to a rating in excess of 10 percent for tendonitis and osteoarthritis of the left ankle from April 7, 2009.

7.  Entitlement to a rating in excess of 10 percent for tendonitis and osteoarthritis of the right ankle from April 7, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 2004.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

These issues were most recently remanded by the Board in February 2017 in order to provide the Veteran with orthopedic VA examinations to determine the nature, extent, and current severity of his service-connected bilateral foot disabilities.  The April 2017 examinations satisfy the directives of the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that a total disability rating based on individual unemployability (TDIU) claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447   (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion, or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377  (1994); Fanning v. Brown, 4 Vet. App. 225, 229  (1993); EF v. Derwinski, 1 Vet. App. 324  (1991).  However, the record here does not demonstrate that the Veteran is unable to obtain substantially gainful employment due to his service-connected foot disabilities; rather, the evidence shows that these disabilities did not impact his ability to perform any type of occupational task.  As such, the issue of entitlement to a TDIU is not before the Board. 


FINDINGS OF FACT

1.  Prior to August 26, 2014, the Veteran's left foot plantar fasciitis was no worse than mild, and hallux valgus was not manifested by resection of the metatarsal head or severe symptoms equivalent to amputation of the great toe.

2.  Prior to August 26, 2014, the Veteran's right foot plantar fasciitis was no worse than mild, and hallux valgus was not manifested by resection of the metatarsal head or severe symptoms equivalent to amputation of the great toe.

3.  From August 26, 2014 through September 29, 2015, the Veteran's left foot plantar fasciitis was no worse than moderate, and hallux valgus was not manifested by resection of the metatarsal head or severe symptoms equivalent to amputation of the great toe.

4.  From August 26, 2014 through September 29, 2015, the Veteran's right foot plantar fasciitis was no worse than moderate, and hallux valgus was not manifested by resection of the metatarsal head or severe symptoms equivalent to amputation of the great toe.

5.  From September 30, 2015, the Veteran's unilateral service-connected left foot plantar fasciitis was no worse than moderate.

6.  From September 30, 2015, the Veteran's unilateral service-connected right foot plantar fasciitis was no worse than moderate.

7.  From September 30, 2015, the Veteran's service-connected hallux valgus of the left foot has not been manifested by resection of the metatarsal head or severe symptoms equivalent to amputation of the great toe.  

8.  From September 30, 2015, the Veteran's service-connected hallux valgus of the right foot has not been manifested by resection of the metatarsal head or severe symptoms equivalent to amputation of the great toe.  

9.  The Veteran's service-connected tendonitis and osteoarthritis of the left ankle are manifested by pain productive of no worse than moderate limited motion of the left ankle, demonstrated by normal plantar flexion and dorsiflexion limited to 10 degrees, with no evidence of ankylosis, os calcis, astragalus, or astragalectomy.

10.  The Veteran's service-connected tendonitis and osteoarthritis of the right ankle are manifested by pain productive of no worse than moderate limited motion of the right ankle, demonstrated by normal plantar flexion and dorsiflexion limited to 15 degrees, with no evidence of ankylosis, os calcis, astragalus, or astragalectomy.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to August 26, 2014, or a rating in excess of 10 percent from August 26, 2014 through September 29, 2015, for service-connected left foot plantar fasciitis and hallux valgus, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5276, 5280, 5284 (2017).

2.  The criteria for a compensable rating prior to August 26, 2014, or a rating in excess of 10 percent from August 26, 2014 through September 29, 2015, for service-connected right foot plantar fasciitis and hallux valgus, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5276, 5280, 5284 (2017).

3.  The criteria for a rating in excess of 30 percent, from September 30, 2015, for bilateral plantar fasciitis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5276, 5284 (2017).

4.  The criteria for a separate unilateral compensable rating, from September 30, 2015, for hallux valgus of the left foot, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5280, 5284 (2017).

5.  The criteria for a separate unilateral compensable rating, from September 30, 2015, for hallux valgus of the right foot, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5280, 5284 (2017).

6.   The criteria for a rating in excess of 10 percent for tendonitis and osteoarthritis of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5270-5274 (2017).

7.  The criteria for a rating in excess of 10 percent for tendonitis and osteoarthritis of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5270-5274 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA correspondence issued in May 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The evidence of record includes medical treatment records and lay statements.  Therefore, VA has complied with its duty to obtain available records.  38 U.S.C.A. § 5103A.  The duty to assist includes providing an examination when the record indicates a claim may have merit but is insufficient to decide the matter.  38 U.S.C.A. § 5103A.  The Veteran underwent VA examinations in May 2009, July 2010, December 2014, November 2015, and April 2017.  The April 2017 examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular ratings are adequate to rate the Veteran's service-connected foot and ankle disabilities.  They list the Veteran's reported symptomatology and provide relevant clinical findings necessary to address the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Prior to September 30, 2015, the Veteran's service-connected plantar fasciitis and hallux valgus were initially evaluated separately for the left foot and for the right foot under Diagnostic Code (DC) 5280 for rating unilateral hallux valgus, and DC 5284 for rating other foot injuries, at which time they were characterized as "plantar fasciitis, hallux valgus, left" and "plantar fasciitis, hallux valgus, right."  Each foot was evaluated as noncompensable prior to August 26, 2014, and as 10 percent disabling each from August 26, 2014 through September 29, 2015.

From September 30, 2015, the Veteran's bilateral plantar fasciitis has been separately rated as 30 percent disabling under Diagnostic Code 5299-5276.  38 C.F.R. § 4.27 provides that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  DC 5276 is for rating acquired flat foot.

The Veteran has also been assigned separate noncompensable evaluations for hallux valgus of the left foot and hallux valgus of the right foot, each, pursuant to Diagnostic Code 5280 since September 30, 2015.  As noted above, DC 5280 is for rating unilateral hallux valgus, and DC 5284 is for rating other foot injuries.

The Veteran has also been assigned separate 10 percent evaluations, each, from April 7, 2009, for tendonitis and osteoarthritis of the left ankle, as well as tendonitis and osteoarthritis of the right ankle, pursuant to Diagnostic Code 5003-5271.  DC 5003 is for rating arthritis, and DC 5271 is for rating limited motion of the ankle.

Under Diagnostic Code 5276, acquired flatfoot which is moderate, with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, warrants a 10 percent rating for bilateral or unilateral disability.  When acquired flatfoot is severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 30 percent rating is warranted for a bilateral disability.  When acquired flatfoot is pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, a 50 percent rating is warranted for bilateral disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Diagnostic Code 5280 provides only a 10 percent rating for severe unilateral hallux valgus, if equivalent to amputation of the great toe; or, due to an operation with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Musculoskeletal disabilities of the ankle are rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274 -- Diagnostic Code 5270 (ankylosis of the ankle); Diagnostic Code 5271 (limited motion of the ankle); Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint); Diagnostic Code 5273 (malunion of the os calcis or astragalus).  Also for consideration is Diagnostic Code 5262 (impairment of the tibia and fibula with ankle disability).  Under Diagnostic Code 5271, limited motion of ankle, moderate limited motion of the ankle warrants a 10 percent rating, and marked limited motion of the ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a.  Normal range of motion for the ankle is from zero to 20 degrees dorsiflexion and from zero to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.  
The words "moderate" and "marked" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  

Under Diagnostic Code 5284, moderate residuals of other foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A note to Diagnostic Code 5284 provides that a 40 percent disability rating will be assigned for actual loss of use of the foot.  See Id.

By definition, ankylosis contemplates a total absence of joint mobility.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," Stedman's Medical Dictionary 87 (25th ed. 1990)).

Here, the Veteran filed a claim for compensable ratings for his bilateral foot disabilities in March 2009.  

Private treatment records dated in April 2009 noted that the Veteran suffered from early ankle impingement syndrome with possible concomitant heel pain/fasciitis.  An X-ray of the Veteran's ankles revealed tibiotalar osteophytosis anteriorly in both ankles, as well as posterior calcaneal enthesophyte in both ankles.  

VA provided the Veteran with a VA examination to assess the severity of his bilateral foot disabilities in May 2009.  The VA examiner described the Veteran as suffering from worsening foot pain which he felt in the bilateral heels.  The examiner diagnosed the Veteran as suffering from bilateral hallux valgus, with motion in the metatarsophalangeal joints, no increased pain on repetitive motion, weakness, fatigability, or additional functional limitations.  The examiner also diagnosed the Veteran with mild pes planus (flat feet).

In July 2010, VA provided the Veteran with another examination to assess the severity of his foot disabilities.  The VA examiner noted that the Veteran's feet demonstrated tenderness over the heel and plantar areas, but that there was no objective evidence of painful motion, edema, instability, or weakness.  The examiner also noted that there were no hammertoes, high arches, clawfoot, or other deformity, and that there was no malalignment of the Achilles' tendon, forefoot or midfoot.  The July 2010 examination report also stated that the Veteran suffered from a very minimal degree of hallux valgus, bilaterally. 

X-ray testing conducted as part of the July 2010 VA examination noted no acute osseous abnormalities, plantar calcaneal enthesopathy, or pes planus as to either foot.  An X-ray of the right foot did reveal mild osteoarthritis of the first metatarsophalangeal joint, anterior tibiotalar joint, and dorsal talonavicular joint.  Ultimately, the examiner diagnosed the Veteran with only plantar fasciitis and hallux valgus of the left and right foot.  

X-ray testing performed in August 2014 noted hallux valgus of the left foot, with mild osteoarthrosis of the left first interphalangeal joint and right first metatarsalphalangeal joint.  This X-ray report also noted proliferation of the right anterior tibial plateau, consistent with prior fracture injury and bilateral Achilles tendon calcaneal enthesopathy.

VA provided the Veteran another examination in December 2014.  The VA examiner noted bilateral plantar fasciitis, but did not discuss bilateral hallux valgus.  The examiner reported the Veteran's foot pain as moderate, noted that the Veteran's foot pain did not cause functional loss, and noted no degenerative or traumatic arthritis or other foot disability. 

VA provided the Veteran with another examination in November 2015.  The VA examiner noted that the Veteran suffered from mild-to-moderate bilateral hallux valgus, bilateral plantar fasciitis, and degenerative or traumatic arthritis of both feet.  The examiner also found that the Veteran suffered from bilateral pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time, and found that the Veteran's foot pain limited his ability to perform occupational task.  The examiner did not diagnose the Veteran with pes planus, or discuss calcaneal enthesopathy.  

The Veteran was provided with his most recent VA examinations in April 2017.  The report of a VA Ankle Conditions examination diagnosed the Veteran as having tendonitis as well as osteoarthritis of the bilateral ankles.  The Veteran denied any flare-ups, functional loss, or functional impairment of the ankles.  Right ankle dorsiflexion was to 15 degrees, while right ankle plantar flexion was to 45 degrees.  Left ankle dorsiflexion was to 10 degrees, while right ankle plantar flexion was to 45 degrees.  There was no pain noted during the range of motion, and the range of motion itself did not contribute to a functional loss.  There was no evidence of crepitus or pain with weight bearing, although there was objective evidence of localized tenderness or pain over the Achilles tendon.  The Veteran was able to perform repetitive use testing with at least three repetitions, with no additional loss of function or range of motion.  Pain, weakness, fatigability or incoordination significantly did not limit functional ability with repeated use over a period of time.  Muscle strength testing was normal, while ankle instability or dislocation was not suspected.  Finally, the VA examiner opined that regardless of the Veteran's current employment status, his diagnosed tendonitis and osteoarthritis of the bilateral ankles did not impact his or her ability to perform any type of occupational task (such as standing, walking, lifting, and sitting).  The examiner clarified that although the Veteran's Achilles tendonitis caused his ankle pain, he did not have ankle impingement symptoms; and although his X-rays showed some minimal anterior ankle spurring, this was a coincidental finding and the minimal ankle spurring/osteoarthritis of the ankle was not causing any symptoms.

The Veteran was also provided with a VA Foot Conditions examination in April 2017, at which time he was diagnosed as having flat foot (pes planus), hallux valgus, plantar fasciitis, and degenerative arthritis of the bilateral feet.  Subjectively, the Veteran reported that he could still walk and function but indicated that his heel pain had worsened over the past several years.  Upon examination, the Veteran exhibited pain upon the use of the feet and upon manipulation of the feet.  However, there was no evidence of marked pronation or marked deformity of one or both feet, nor was there evidence of marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of one or both feet.  Rather, the examiner characterized the Veteran's bilateral pes planus as "mild" and his bilateral plantar fasciitis as "moderate."  The Veteran did not exhibit symptoms due to a hallux valgus condition.  With respect to foot injuries and other conditions, the examiner noted that the Veteran also had mild degenerative changes/degenerative joint disease of the great toes and midfoot of both feet; however these did not affect the Veteran or cause symptoms.  Rather, his symptoms were all secondary to his plantar fasciitis.  The Veteran's foot conditions did not chronically compromise weight bearing, nor did they require arch supports, custom orthotic inserts, or shoe modifications.  However, both feet exhibited pain on weight-bearing and pain on non-weight-bearing.  The examiner indicated that pain, weakness, and fatigability significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time; however, the examiner was unable to quantify the degree of additional range of motion loss, as the estimated range of motion was highly variable due to multiple subjective and unmeasurable factors such as severity of pain, weakness, repetitive use, pain medication use, psychological, motivational and compliance factors as well as individual pain tolerance.  As such, the examiner concluded that it would be purely speculative to quantify range of motion loss that may or may not occur in this case during a so called "flare up" or due to repetitive use.  However, the VA examiner opined that regardless of the Veteran's current employment status, his diagnosed pes planus, hallux valgus, plantar fasciitis, and degenerative arthritis of the bilateral feet did not impact his ability to perform any type of occupational task (such as standing, walking, lifting, and sitting).  The examiner clarified that Veteran had no pain with bilateral foot and ankle range of motion passively; however, he exhibited pain both with no weightbearing and weightbearing that was present in the bottom of the heel/plantar fascia origin due to his plantar fasciitis in the bilateral feet.  

Ankle disabilities

A review of the evidence does not reveal that higher evaluations are warranted for the Veteran's ankle disabilities, which have been rated as 10 percent disabling, each, from April 7, 2009.  There is no evidence of ankylosis, os calcis, astragalus, or astragalectomy.  Although there was evidence of limitation of motion, plantar flexion of the ankles was normal, bilaterally, while the Veteran left ankle was limited to 10 degrees of dorsiflexion and his right ankle was limited to 15 degrees dorsiflexion.  As normal dorsiflexion of the ankle is to 20 degrees, the Board finds that these limitations of motion were no worse than "moderate," rather than "marked" in severity.  

Foot disabilities

Similarly, a review of the evidence does not reveal that higher evaluations are warranted for the Veteran's foot disabilities.  Prior to August 26, 2014, the right and left foot plantar fasciitis and hallux valgus were rated noncompensable for each foot.  Although he was diagnosed as having hallux valgus, there was no evidence of resection of the metatarsal head or severe symptoms equivalent to amputation of the great toe to warrant a compensable evaluation under Diagnostic Code 5280.  Further, the Veteran's foot disabilities were described as merely "mild" and "very minimal" in nature, as opposed to being "moderate" in nature, as required for 10 percent ratings under Diagnostic Code 5276 or Diagnostic Code 5284.  

From August 26, 2014 through September 29, 2015, the right and left foot plantar fasciitis and hallux valgus were rated 10 percent for each foot.  Again, although he was diagnosed as having hallux valgus, there was no evidence of resection of the metatarsal head or severe symptoms equivalent to amputation of the great toe to warrant a compensable evaluation under Diagnostic Code 5280.  Further, his foot disabilities were described as "mild-to-moderate" and "moderate" in nature.  There was no indication that the Veteran's foot disabilities were "moderately severe" to warrant a higher rating under Diagnostic Code 5284 or as "severe" to warrant a higher rating under Diagnostic Code 5276.  

From September 30, 2015, the Veteran has been rated 30 percent for bilateral plantar fasciitis, and separately rated noncompensable for hallux valgus, for each foot.  Despite the presence of bilateral pes planus, described as "mild," the bilateral foot symptoms have been mainly attributed to his bilateral plantar fasciitis which have been described as "moderate."  There was no evidence of marked pronation or marked deformity of one or both feet, nor was there evidence of marked inward displacement and severe spasm of the Achilles tendon.  Although the Veteran exhibited pain both with no weightbearing and weightbearing in the bottom of the heel due to his plantar fasciitis, his foot conditions did not chronically compromise weight bearing and did not impact his ability to perform any type of occupational task.  As such, a rating in excess of the current 30 percent is not warranted under Diagnostic Code 5276.  Moreover, there was no evidence of muscle atrophy, claw foot, anterior metatarsalgia, hammer toe, or malunion of bones.  As to the separate noncompensable evaluations for hallux valgus, there remained no evidence of resection of the metatarsal head or severe symptoms equivalent to amputation of the great toe to warrant a compensable evaluation for either foot under Diagnostic Code 5280.  As such, evaluations higher than those already assigned are not warranted.  


Additional considerations

The Board has additionally considered the Veteran's complaints of pain, and any associated additional functional loss pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, the discussion above reflects that the symptoms of the Veteran's bilateral foot and ankle disabilities (mainly pain and limitation of motion) are contemplated by the applicable rating criteria. The effects of pain and functional impairment, including limitation of motion of the ankle, have been taken into account and are considered in applying the relevant criteria in the rating schedule. See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2017).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).









	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a higher rating for service-connected left foot plantar fasciitis and hallux valgus, evaluated as noncompensable prior to August 26, 2014, and as 10 percent disabling from August 26, 2014 through September 29, 2015, is denied.

2.  Entitlement to a higher rating for right foot plantar fasciitis and hallux valgus, evaluated as noncompensable prior to August 26, 2014, and as 10 percent disabling from August 26, 2014 through September 29, 2015, is denied.

3.  Entitlement to a rating in excess of 30 percent for bilateral plantar fasciitis, from September 30, 2015, is denied.

4.  Entitlement to a compensable separate rating for hallux valgus of the left foot, from September 30, 2015, is denied.

5.  Entitlement to a compensable separate rating for hallux valgus of the right foot, from September 30, 2015, is denied.

6.  Entitlement to a rating in excess of 10 percent for tendonitis and osteoarthritis of the left ankle, from April 7, 2009, is denied.

7.  Entitlement to a rating in excess of 10 percent for tendonitis and osteoarthritis of the right ankle, from April 7, 2009, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


